Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 13 August 1807
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            
                            13 aoust 1807.
                        
                        Je ne perds pas une occasion de vous écrire quand je crois pouvoir le faire avec sureté.
                        Ce m’est un extrême chagrin, si vous persistez à ne pas vouloir être reélu.—Je vous crois encore plus utile à
                            votre Pays en demeurant à la tête de son Gouvernement que vous ne l’avez êté en faisant déclarer son indépendance, qui
                            pourra devenir plus difficile à soutenir qu’elle ne l’a êté à établir.
                        Comment dans une telle situation songer à vous retirer? Vous êtes plus jeune que moi de trois grandes années;
                            et je me sens propre encore à servir mes Freres pendant dix ans.
                        Mon noble Ami, mourons debout.
                        S’il est encore possible que vous retractiez cette triste résolusion de retraite, annoncez-le et restez: car
                            la chose est digne de vous.—Il y aura péril.
                        S’il êtait absolument trop tard pour que vous gardassiez votre place, …. Pleurons.—Mais influez sur le
                            choix de votre successeur; et préferez-y le caractere, la vertu, le patriotisme, le courage, préferez les même aux talens
                            et aux lumieres.—Les Rèpubliques se conservent par l’opiniatreté, par les résolusions hardies, par l’art de les inspirer
                            aux Citoyens, art qui est le fruit d’une énergie forte et sincere, plus que par les combinaisons savantes.
                        Néanmoins, tant que vous serez Pouvoir exécutif, et avec quelque crédit sur votre corps législatif, n’en
                            négligez aucune.
                        Crééz une Artillerie.—Il est affligeant de penser à quel point vous en manquez.
                        Celle de gros calibre pour la défense des postes
                            importans n’est pas à dédaigner.—Mais on tourne ces Postes, ou l’on
                            remet à s’en emparer quand le Pays sera soumis.—C’est donc l’Artillerie legere et mobile, dont on peut changer les
                            positions les temeurer à volonté, qui fait le salut de l’Etat;
                            parcequ’elle suit en tous lieux ses défenseurs.
                        Faites une Marine, si vous en avez encore le tems.
                        Dressez et exercez votre Milice de maniere que vous puissiez en extraire au besoin une bonne et assez
                            nombreuse armée, et que vous puissiez aussi, en recrutant cette armée à chaque porte qu’elle époruverait, la tenir constamment au complet.—Les soldats peuvent être tués: tant que la
                            guerre dure, il faut que l’armée soit immortelle.
                        Il n’y a ni liberté, ni indépendance assurées dans un Pays dont la milice n’est pas adroite aux armes et
                            manœuvriere, et ne peut pas lorsqu’elle est attaquée recevoir de son Gouvernement une bonne et suffisante artillerie.
                        Si vous avez du fer doux, il est plus durable que le bronse et fait de bons canons.—Mais il faut pour l’un et
                            pour l’autre des atteliers de fonderie, de tour et de forage. Construisez en promptement; et en attendant, achetez où vous
                            pourrez ce que vous trouverez à vendre.
                        On dit que vous avez pris des mesures pour former un corps de trente mille volontaires.—C’est très bon.
                        Je voudrais que vous pussiez le porter à cinquante mille qui me paraissent devoir faire une armée suffisante
                            si comme je le disais tout-à-l’heure cette armée est la troupe immortelle; ce qui sera si la milice bien exercée fournit
                            toujours aux remplacemens nécessaires et couvre d’ailleurs les postes de simple défense, soulageant ainsi et renouvellant toujours l’armée active.
                        Je pense qu’il ne vous faut pas plus de huit mille hommes de cavalerie; parceque ne pouvant être attaqués que
                            par des Puissances Européennes, il n’y a pas d’apparence qu’elles puissent à travers l’Atlantique apporter chez vous
                            beaucoup de chevaux.—De ces huit mille hommes, il en faudrait quatre mille en Gendarmerie, ou forte cavalerie cuirassée
                            par devant: la cuirasse de derriere n’est bonne à rien. Les quatre mille autres doivent être en cavalerie legere.
                        Si vous concluez un Traité avec l’Angleterre, pesez en bien et cimentez en bien les conditions.—Vous avez eu
                            grande raison de ne point consentir à son prétendu droit de visite et de recherche sur vos navires des matelots qu’elle
                            prétendrait être anglais, qui sont très difficiles à discerner, et que le pavillon d’une Puissance indépendante doit
                            protéger quand même ils seraient déserteurs. Il n’y a pas plus de raison de les rechercher et d’exercer une Police sur vos
                            ponts ou sous vos écoutilles que dans vos villes et dans vos campagnes.
                        Si son Gouvernement qui me parait bien étrange aujourd’hui, bien déraisonnable d’entervenir sur les
                            consciences dans son Pays et de braver le vôtre, tombait dans l’amere sotise de vous faire la Guerre, profitez en pour
                            vous emparer de suite du Canada et ne le rendez jamais; mais faites vous en aimer.
                        Si plus sensée, l’Angleterre consentait à vous le céder amiablement dans votre Traité, saisissez en
                            l’occasion. Car ce ne sera jamais que par le Canada qu’on pourra vous faire une attaque dangereuse avec une armée
                            puissante aidée d’une population rivale, et suffisamment approvisionnée.
                        L’attaque par la Louisiane our par les Florides manquerait de subsistances et de chemins.
                        Celle par New-York ferait un grand et Funeste ravage dans un beau Pays.—Je ne crois pas qu’elle eut en définitif du succès.—Mais pourtant faut-il être en mesure de la
                            repousser.—Vous avez à ce sujet un bon plan de Mr. de Pusy.
                        Dans son état actuel, New-York serait détruit sans aucune peine par une escadre de dix Vaisseaux, le Jersey
                                envahi, et Philadelphie pillée ou brulée par un débarquement de
                            vingt cinq mille hommes qui ensuite seraient repoussés et anéantis.
                        Mais, par le Canada, vous pourriez avoir affaire à quatre vingt mille homme aisément recrutés et que le pays
                            où ils entreraient nourrirait très bien.—Et si vos dispositions militaires n’êtaient pas préparées de longue main, vous
                            pourriez être momentanement conquis.—Malheureusement vous ne manqueriez pas d’autres Aaron Burr vendus ou à vendre.
                        Quand je serai de retour auprès de vous, je vous indiquerai comment vêtir, armer, et employer vos Troupes
                            pour qu’elles soient plus redoutables et moins dispendieuses que celles de l’Europe. Cela serait trop long à faire par
                            écrit; et il y faut l’exemple, l’expérience sous les yeux.
                        Je ne saurais partir avant un an. Le devoir que j’avais à remplir et dont je vous ai parlé, quoiqu’avancé
                            dans son exécution demande encore ce tems.
                        Peu après mon arrivée aux Etats Unis, j’irai vous voir. J’espere et je désire vous y trouver encore en place.
                            Alors ce que j’ai d’intelligence et le reste de mon vieux sang seront au service de votre liberté, de celle de votre
                            Patrie.
                        Je ne signe point ma Lettre. Vous connaissez ma main: et il me semble que vous devez reconnaitre mon coeur.
                        
                            Vale, Perge, et me semper ama.
                    